      Case 2:19-cv-02410-KJM-DB Document 16 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE VELEZ,                                       No. 2:19-cv-2410 KJM DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    HARRY LUONG, et al.,
15
                         Defendants.
16

17           Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19           On June 8, 2020, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The time for filing objections has expired, and no party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:19-cv-02410-KJM-DB Document 16 Filed 08/13/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed June 8, 2020 (ECF No. 15) are adopted in
 5   full;
 6           2. Plaintiff’s April 24, 2020 request for voluntary dismissal (ECF No. 14) is granted;
 7           3. Defendant Harry Luong is dismissed from this action with prejudice;
 8           4. Defendants Melanie Walker, Mike Walker, and Ramon Soltero are dismissed from this
 9   action without prejudice; and
10           5. This action is closed.
11   DATED: August 12, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
